      Case: 1:20-cv-00623 Document #: 188 Filed: 04/04/21 Page 1 of 2 PageID #:2060




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re: ULORIC PRODUCTS                         )
LIABILITY COORDINATED                          )
PRETRIAL PROCEEDINGS                           )       Case No. 20 CV 623
                                               )       The Honorable Matthew F. Kennelly
This Document Relates to:                      )
                                               )
ALL CASES                                      )
                                               )

                              CASE MANAGEMENT ORDER # 9
                               (Revised Case Management Plan)

         Pursuant to and in furtherance of Case Management Orders entered in In re: Uloric

Products Liability Coordinated Pretrial Proceedings, and specifically Orders No. 1, 6, 7, and 8,

the Court hereby approved the following agreed case management plan submitted by the parties,

governing discovery between the Parties. This CMO supersedes the deadlines set forth in all prior

scheduling orders.

I.       FACT DISCOVERY

         A.     The Court sets the following timelines and deadlines with respect to document

production and depositions of generic fact witnesses, physicians, plaintiffs and case specific

witnesses in these coordinated pretrial proceedings.

         Event                                                   Deadline
 1.      Parties to complete search term negotiations and        07/23/2021
         finalize search terms for all remaining custodians.
      Case: 1:20-cv-00623 Document #: 188 Filed: 04/04/21 Page 2 of 2 PageID #:2061




 2.      Deadline for Plaintiffs to request the custodial files of               9/27/21
         any additional custodian sought 1 beyond the 26
         custodians identified in Defendants’ 26a1 disclosures
         and June 2020 discovery responses.

 3.      Deadline for Defendants to produce the custodial files                  10/29/21
         of custodians identified in 26a1 disclosures and to
         make any case-specific productions.

 4.      Depositions of non-case specific corporate witnesses,                   10/29/21
         plaintiffs, generic fact witnesses, physicians, and other
         case-specific witnesses may begin.

 5.      Deadline for Defendants to produce the custodial files                  11/29/21
         of custodians identified in June 2020 discovery
         responses.

 6.      Deadline for Defendants to produce the custodial files                  12/24/2021
         of custodians requested by Plaintiffs pursuant to Event
         No. 3 above.

 7.      Deadline for the Parties to complete non-case specific                  3/18/2022
         corporate witnesses, plaintiffs, generic fact witnesses,
         physicians, and other case-specific witness
         depositions.

         Until further order of this Court, all outstanding
         responsive pleading deadlines and PFS deadlines
         triggered by responsive pleadings are stayed.



SO ORDERED the 4th day of April, 2021.




                                                        Hon. Matthew F. Kennelly
                                                        Judge of the United States District Court




1 If, plaintiffs seek additional custodial files, plaintiffs shall meet and confer with defendants to determine if an
agreement can be reached on the number of additional files. If the Parties are unable to agree on the number of
additional files, the dispute shall be submitted promptly to the Court for resolution.


                                                            2
